Citation Nr: 1216420	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 22, 2006, for the award of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from June 1996 to October 1996, and from November 2002 to October 2004.  His service decorations include the Combat Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana, which granted service connection for PTSD, effective August 22, 2006, and assigned a 70 percent rating.  The Veteran perfected an appeal as to the effective date assigned for the award of service connection for PTSD. 

FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied the Veteran's original service connection claim for PTSD.  The Veteran expressed disagreement with the denial in September 2005, and the RO issued a statement of the case in April 2006, however a timely substantive appeal was not received.  The April 2005 denial of service connection for PTSD is therefore final.

2.  The RO accepted the Veteran's correspondence to the Secretary of Veterans Affairs, received on August 22, 2006, as a request to reopen his service connection claim for PTSD.  

3.  There is no communication from the Veteran or his representative that constitutes a formal claim or that may be construed as an informal claim to reopen a service connection claim for PTSD subsequent to the final April 2005 rating decision and prior to August 22, 2006. 


CONCLUSION OF LAW

The criteria for an effective date prior to August 22, 2006, for the award of service connection for PTSD, are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The instant claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for PTSD.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA. 

In any event, the Board notes that VA provided the Veteran VCAA notice with respect to the earlier effective date claim in July 2007.  That letter informed the Veteran him of what evidence was required to substantiate the earlier effective date claim, and of his and VA's respective duties for obtaining evidence.  

As to VA's duty to assist, the RO associated all pertinent evidence.  VA medical evidence, private medical evidence, and records from the Social Security Administration have been received.  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Legal Criteria

Effective Date

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011). 

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board. See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application. See 38 C.F.R. § 3.400(q), (r) (2011).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (1)(ii) (2011). 

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151(a) (2011).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011). 

An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal). 

Further, in Rudd v. Nicholson, 20 Vet. App. 296   (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence. See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. § 5109A(a) (West 2002) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error. If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C.A. § 5108  (West 2002) ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005). 

Finality

A substantive appeal consists of a properly completed VA Form-9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the RO in reaching the determinations being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent feasible, the argument should be related to specific items in the statement of the case (SOC). Id.  If the SOC addressed multiple issues, the appeal must either indicate that it is an appeal as to all issues, or it must specifically indicate which issues are being appealed.  Id. 

If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As a general rule, the Veteran must file the substantive appeal within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  However, this time limit for filing a substantive appeal is not a jurisdictional requirement and may be waived either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37, 46   (2009) (holding that VA had waived any objections to the timeliness of the Veteran's substantive appeal because the RO consistently had treated the matter as timely appealed and had certified the matter to the Board and because testimony regarding the matter was taken before a Member (Veterans Law Judge) of the Board); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003).

The period for filing a substantive appeal also may be extended for good cause.  But a request for such extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303. Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination. See 38 C.F.R. §§ 20.303(b), 20.304.

When the rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  See 38 C.F.R. § 20.305, 20.306.

III.  Analysis

The Veteran is seeking an effective date earlier than August 22, 2006, for the grant of service connection for PTSD.  He maintains that he is entitled to an effective date in 2004, when he first filed a service connection claim for PTSD.    

Historically, the record shows that the Veteran filed his initial claim of entitlement to service connection for PTSD in November 2004.  The RO, in an April 2005 rating decision denied the Veteran's service connection claim for PTSD.  In the same month, the RO notified him of the determination and of his appellate rights.  In September 2005, the Veteran expressed disagreement with the RO's denial of service connection for PTSD.  In April 2006, the RO issued a statement of the case.  The RO advised the Veteran that he must file his appeal within 60 days from the date of the letter or within the remainder, if any of the one year period from the date of the letter notifying him of the action that he appealed.  The RO indicated that if it did not hear from the Veteran, it will close his case.  

Received on August 22, 2006, is correspondence from the Veteran which was addressed to the Secretary of Veterans Affairs.  In that letter, the Veteran expressed his concern that his PTSD claim had previously been denied.  

The RO, in an October 2006 letter, informed the Veteran that it had received the August 2006 correspondence that he had sent to the Secretary of Veterans Affairs.  The RO explained that the evidence previously presented for review did not establish that his psychiatric disability was related to his military service, in pertinent part.  The RO then noted that the Appeals Team completed a thorough review of his notice of disagreement and the SOC that was sent to him on March 31, 2006 (SOC is actually dated on April 4, 2006).  The RO reiterated that he had been advised that VA must have received his VA Form-9 within one year from the date he received notice of the decision, or within 60 days from the date of the SOC, whichever is later.  The RO further informed the Veteran that it had accepted his recent correspondence to the Secretary of VA, received on August 22, 2006, as a request to reopen his PTSD claim.  It is acknowledged that there is a hand-written notation on the letter which reflects "Can't it's in appeal status." It is unclear as to who made this notation. The significance of the notation is similarly unclear.  What remains clear is that there is no corroborative evidence that the Veteran properly filed a timely appeal to the April 2005 RO decision.   

On November 3, 2006, VA received a statement from the Veteran in which he specifically requested that his previously denied service connection claim for PTSD be reopened.    

In October 2007, VA received a VA Form-9, substantive appeal, from the Veteran.  

In this case, the Veteran's primary contention is that he timely perfected an appeal of the April 2005 rating decision that originally denied service connection for PTSD, and that he should therefore be assigned an effective date of November 2004, the date of his original claim.  The Board acknowledges that the Veteran's initial claim for PTSD was received in November 2004, and that the RO denied such claim in April 2005.  However, although the Veteran expressed disagreement with the April 2005 rating decision and the RO issued an SOC in April 2006, the Veteran's appeal was not date-stamped as received until October 2007.  

The Veteran feels that VA mishandled or "lost" his timely substantive appeal.  However, the Board notes that, other than the Veteran's statements, there is no indication in the record that a timely appeal was received.  Indeed, subsequent to the SOC, the next correspondence from the Veteran was the August 22, 2006, letter addressed to the Secretary of VA, and a review of that letter does not allege any mishandling or lost appeal.  Moreover, the Board observes that, when the RO, in its October 2006 letter, advised the Veteran that it had not received a timely appeal, the Veteran did not respond to that letter with the argument he currently presents.  Thus, it is significant to note that prior to the Veteran's receipt of service connection for PTSD, he made no mention that he had submitted a timely appeal of the April 2005 rating decision and/or that VA somehow lost his appeal.  
The Board notes further that the Veteran's substantive appeal, received in October 2007, was actually signed by him on April 3, 2006.  The Veteran asserts that this is "proof" that he timely appealed the April 2005 decision.  However, the Board notes that the Veteran wrote a date of April 3, 2006, on his substantive appeal, and the record shows that the SOC was not even prepared until April 4, 2006.  In any event, it is clear from a reading of the law and regulation that the date of filing of the substantive appeal is what is significant, and not the date it was signed.  See 38 C.F.R. § 20.300, 20.301, 20.302 (2011).  Based on the foregoing reasons, the Board finds that the Veteran did not timely perfect an appeal of the April 2005 decision, as his appeal was date-stamped as received in October 2007, which is past the filing deadline of June 4, 2006.  Additionally, the Board notes that prior to the Veteran's filing deadline, there is no indication that he submitted any additional pertinent evidence requiring the issuance of a supplemental SOC.  See 38 C.F.R. §§ 20.303(b), 20.304.  There is also no indication that the Veteran requested an extension of the deadline for submitting his substantive appeal.  38 C.F.R. § 20.303 (2011).  

Because the Board concludes that the Veteran's substantive appeal was untimely, the Board also finds that the April 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  Since the April 2005 rating decision is final, the decision is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  However, CUE in the April 2005 rating decision has not been alleged and is not before the Board. 

As noted, the RO construed the Veteran's August 22, 2006, correspondence to the Secretary of Veterans Affairs, as his request to reopen his PTSD claim.  Significantly, there is no communication from the Veteran or his representative or action of record indicating an intent to seek service connection for PTSD received between the final April 2005 rating decision and August 22, 2006.  Thus, the Board concludes that the Veteran did not submit an informal claim subsequent to the final rating decision and prior to the currently assigned effective date.  

As noted, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  Indeed, in Leonard v. Nicholson, the Court determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"). 

Consequently, there is no legal basis upon which to grant an effective date prior to August 22, 2006, for the grant of service connection for PTSD. As the preponderance of the evidence is against the claim, the reasonable doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b) (West 2002).  The claim is therefore denied. 


ORDER

Entitlement to an effective date earlier than August 22, 2006, for the award of service connection for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


